         Case 3:20-cv-00431-SDD-SDJ             Document 5       08/12/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

JAN ANDERS BORG                                                      CIVIL ACTION

VERSUS                                                               NO. 20-431-SDD-SDJ

AMERICAN BIOCARBON CT, LLC

                                            NOTICE

        Please take notice that the attached Magistrate Judge’s Report has been filed with the Clerk
of the U.S. District Court.

        In accordance with 28 U.S.C. § 636(b)(1), you have 14 days after being served with the
attached report to file written objections to the proposed findings of fact, conclusions of law, and
recommendations set forth therein. Failure to file written objections to the proposed findings,
conclusions and recommendations within 14 days after being served will bar you, except upon
grounds of plain error, from attacking on appeal the unobjected-to proposed factual findings and
legal conclusions accepted by the District Court.

     ABSOLUTELY NO EXTENSION OF TIME SHALL BE GRANTED TO FILE
WRITTEN OBJECTIONS TO THE MAGISTRATE JUDGE’S REPORT.

       Signed in Baton Rouge, Louisiana, on August 12, 2020.




                                                     S
                                              SCOTT D. JOHNSON
                                              UNITED STATES MAGISTRATE JUDGE
            Case 3:20-cv-00431-SDD-SDJ        Document 5       08/12/20 Page 2 of 4




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

JAN ANDERS BORG                                                    CIVIL ACTION

VERSUS                                                             NO. 20-431-SDD-SDJ

AMERICAN BIOCARBON CT LLC

                MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Before the Court is an Unopposed Motion to Remand filed by Defendant American

Biocarbon CT LLC (“ABCT”) (R. Doc. 4), seeking to remand this matter to the 19th Judicial

District Court (“JDC”) for the Parish of East Baton Rouge, State of Louisiana. Plaintiff does not

oppose remand.1

         For the reasons that follow, it is recommended that ABCT’s Motion to Remand be granted

and that this matter should be remanded to the 19th JDC for the Parish of East Baton Rouge, State

of Louisiana.

I.       FACTUAL AND PROCEDURAL BACKGROUND

         ABCT, a company that produced renewable energy from sugarcane bagasse, operated a

plant in White Castle, Louisiana.2 Plaintiff was employed as the Vice President of Engineering

for ABCT.3 Plaintiff claims that during 2019, ABCT “was searching for investors to buy the

company or invest in it.”4 At the time, ABCT was not able to pay Plaintiff his wages and

reimbursable expenses, and based on an agreement by ABCT to pay Plaintiff his wages and

expenses when the company was sold or received investor funding, Plaintiff agreed to accept




1
  R. Doc. 4, p. 1 ¶ 3.
2
  R. Doc. 1-1, p. 1 ¶ 4.
3
  Id. at ¶ 6.
4
  R. Doc. 1-1, p. 2 ¶ 7.
           Case 3:20-cv-00431-SDD-SDJ            Document 5       08/12/20 Page 3 of 4




deferred payment.5 Plaintiff alleges that he continued working for ABCT for the first 11 months

of 2019 but was not paid during that time.6 On March 23, 2020, Plaintiff filed suit against ABCT

in the 19th JDC to recover the past wages and reimbursable expenses owed him by ABCT.7

         In response, ABCT removed the matter to this Court on July 8, 2020, asserting subject

matter jurisdiction under 28 U.S.C. § 1332(a).8 However, on August 7, 2020, ABCT filed the

instant Motion to Remand, claiming that removal was in error because it violates the provisions of

28 U.S.C. § 1441(b)(2).9

II.      LAW AND ANALYSIS

         A defendant may remove “any civil action brought in a State court of which the district

courts of the United States have original jurisdiction.” 28. U.S.C. § 1441(a). “It is axiomatic that

the federal courts have limited subject matter jurisdiction and cannot entertain cases unless

authorized by the Constitution and legislation.” Coury v. Prot, 85 F.3d 244, 248 (5th Cir. 1996)

(citation omitted). Significantly, the removal statute, 28 U.S.C. § 1441, is strictly construed, and

any doubt as to the propriety of removal should be resolved in favor of remand. Gasch v. Hartford

Acc. & Indem. Co., 491 F.3d 278, 281-82 (5th Cir. 2007). Remand is proper if at any time the

court lacks subject matter jurisdiction. See 28 U.S.C. § 1447(c).

         As set forth in 28 USC § 1441(b)(2), “[a] civil action otherwise removable solely on the

basis of the jurisdiction under section 1332(a) of this title may not be removed if any of the parties

in interest properly joined and served as defendants is a citizen of the State in which such action

is brought.” Here, Defendant ABCT is a limited liability company (“LLC”).10 “The citizenship



5
  Id. at ¶¶ 7-8.
6
  Id. at ¶ 9.
7
  R. Doc. 1-1, pp. 1-4.
8
  R. Doc. 1, p. 2 ¶ 5.
9
  R. Doc. 4, p. 1 ¶ 2.
10
   R. Doc. 1-1, p. 17.
           Case 3:20-cv-00431-SDD-SDJ                   Document 5         08/12/20 Page 4 of 4




of an LLC is determined by the citizenship of each of its members.” Greenwich Ins. Co. v. Capsco

Indus., Inc., 934 F.3d 419, 422 (5th Cir. 2019) (citing Settlement Funding, L.L.C. v. Rapid

Settlements, Ltd., 851 F.3d 530, 536 (5th Cir. 2017)). ABCT, in its Motion to Remand, concedes

that some of its members are Louisiana citizens.11 Further, the ABCT Member Schedule attached

to ABCT’s Notice of Removal reflects that at least nine of ABCT’s members are domiciled in

Louisiana.12 As such, they are citizens of the state in which the action is brought, in violation of

§ 1441(b)(2). Under such circumstances, remand is appropriate.

III.    CONCLUSION AND RECOMMENDATION

        For the reasons set forth above, IT IS RECOMMENDED that Defendant ABCT’s

Unopposed Motion to Remand (R. Doc. 4) be GRANTED and this matter be REMANDED to

the 19th Judicial District Court for the Parish of East Baton Rouge, State of Louisiana.

        Signed in Baton Rouge, Louisiana, on August 12, 2020.




                                                             S
                                                     SCOTT D. JOHNSON
                                                     UNITED STATES MAGISTRATE JUDGE




11
  R. Doc. 4, p. 1 ¶ 2.
12
  R. Doc. 1-1, p. 17. The term used in ABCT’s Member Schedule is “domicile” rather than “citizenship.” According
to the Fifth Circuit, “[f]or individuals, ‘citizenship has the same meaning as domicile’.” MidCap Media Finance,
L.L.C. v. Pathway Data, Inc., 929 F.3d 310, 313 (5th Cir. 2019) (quoting Stine v. Moore, 213 F.2d 446, 448 (5th Cir.
1954)). Eight of the nine Louisiana-domiciled members of ABCT are individuals, meaning they are citizens of
Louisiana. Whether or not the citizenship of the ninth member, a trust company custodian for the benefit of an
individual, is Louisiana is, therefore, irrelevant.
